Citation Nr: 1126569	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from September 1942 to November 1945.  He died in March 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2009, the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  The Veteran's death in March 2004 was caused by natural causes including an acute cerebrovascular accident (CVA), cardio and respiratory arrest, nontransmural infarction, aspiration pneumonia and staph aureus.

2.  At the time of his death, the Veteran was service connected for bilateral hearing loss at a 20 percent disability rating and intermittent dizziness secondary to ear infection, middle ear at a 10 percent disability rating.

3.  CVA, cardio and respiratory arrest, nontransmural infarction, aspiration pneumonia and staph aureus did not manifest during service or within one year of service separation, and are not otherwise shown to be related to service.

4.  The Veteran's service-connected disabilities did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death. 

5.  The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

In this case, the RO sent the Appellant a letter in June 2008 that informed the Appellant what information VA already had in its possession, the types of evidence that VA was responsible for obtaining on the Appellant's behalf, and the types of evidence that VA would make reasonable efforts to obtain if sufficiently identified by the Appellant.  The letter also informed the Appellant that, in order to receive DIC, she needed to show either that the Veteran died on active duty or that he died from a service connected disease or injury.  The letter also complied with the requirements of Hupp and also explained the manner whereby VA assigns disability ratings and effective dates and again explained the respective duties of VA and the claimant with respect to obtaining evidence in support of this claim.  The Appellant's claim was subsequently readjudicated in a November 2010 supplemental statement of the case (SOC), thereby curing any pre-decisional notice errors.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service medical records and examination reports, and the death certificate.  Additionally, pertinent medical opinions were obtained regarding the etiologies of the disabilities at issue meeting the requirements of 38 U.S.C.A. § 5107A(d) (West 2002 & Supp. 2010).

Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication. 


I.  Entitlement to service connection for the cause of the Veteran's death.

Legal Criteria- Cause of Death

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

Factual Background and Analysis

The Appellant contends that the Veteran's service connected intermittent dizziness secondary to ear infection, middle ear contributed to the Veteran's death in March 2004.  Specifically, the Appellant contends that the Veteran had a history of unsteadiness that resulted from his ear surgery while in the Army.  His unsteadiness resulted in a traumatic fall that eventually caused the Veteran's death.

The Veteran died on March [redacted], 2004.  The death certificate reflects that the cause of death was "natural causes".   

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss at a 20 percent disability rating and for intermittent dizziness secondary to ear infection, middle ear at a 10 percent disability rating.

In a January 2001 letter, the Veteran's private physician indicated that the Veteran had a history of atrial fibrillation, colon cancer and senile dementia.

The Veteran was hospitalized from July 2001 to August 2001as a result of syncope, a CVA and atrial fibrillation.

In an October 2001 letter, the Veteran's private physician indicated that the Veteran suffered from severe gait unsteadiness which resulted in a fall and hospitalization.  He noted that there was no evidence of a CVA was found at the time.  It was felt that his problem was due, at least in part, to an inner ear problem that he had for many years since his military service which required surgery in 1944.

The Veteran underwent a VA examination in November 2001.  The diagnosis was bilateral hearing loss and intermittent dizziness.

The Veteran underwent a VA audio examination in November 2001.  The examiner noted that the Veteran's medical history was remarkable for heart disease and high cholesterol.

In a June 2002 letter, the Veteran's private physician stated that the Veteran had been under his care for atrial fibrillation, colon cancer and deep vein thrombosis.  He noted that the Veteran had reported suffering from dizzy spells and falls for which he had been hospitalized.  Although stroke was suspected as the cause, it was never documented as such.  The physician concluded that "it may therefore be that his longstanding ear problems are to blame".

The Veteran underwent a VA examination in November 2002.  The diagnosis was a post infections/surgical middle ear/inner ear related disequilibrium.

A January 2004 treatment note reported that the Veteran was found lying beside his bed on the floor and could not explain the incident of how he got there.  He was noted to be nonverbal with weakness on his right side.  There was no visible injury.  He was later admitted to a hospital.

A November 2005 treatment note from the Jamaica Hospital indicated that the Veteran was admitted in January 2004 from a nursing home with a new onset of aphagia and right hemiplegia.  He had also been recently admitted to the New York State Veterans home where he developed sudden slurred speech and an inability to move the right side of his body.  He had a past medical history of transient ischemic attack (TIA) and cardiac arrhythmia.  While at the hospital, the Veteran developed a cardiac arrest approximately a week after his admission.  He was resuscitated but had suffered anoxic encephalopathy and remained this way through his hospital stay.  He had another episode of cardiac arrest from which he was resuscitated.  He went on to succumb with the final diagnosis of acute CVA, cardio and respiratory arrest, nontransmural infarction, aspiration pneumonia and staph aureus.

The Veteran's file was reviewed by a VA examiner in September 2010.  The examiner noted that the Appellant claimed that the Veteran's service-connected dizziness and resultant gait unsteadiness led the Veteran to fall often.  After a fall, the Veteran eventually suffered a stroke with medical complications which subsequently caused his death.  The examiner noted the Veteran's private physician's October 2001 statement where he noted that the Veteran had severe gait unsteadiness which resulted in a fall and hospitalization.  The examiner also noted a multitude of nursing notes from the New York Veteran Home which described the Veteran's status around the time of his January 2004 fall.  Notes from January 16, 2004 to January 22, 2004 all stated that he "ambulates with a cane, gait is steady".  The examiner noted that the history as documented all indicates that the Veteran suffered from a cerebrovascular accident.  The absence of any signs of trauma and the lack of blood in the head on a CAT scan did not support the hypothesis that his being found on the floor seated beside his bed was due to a fall.  The description of him lying on the floor seated beside his bed also did not suggest that he suffered a fall.  The examiner noted that patients with CVAs with loss of muscle strength are usually unable to stand and walk and are therefore likely to be found on the floor.  The fall is the result of a lack of muscle strength, not due to gait unsteadiness.  The examiner concluded that it was less likely than not that the Veteran's service connected condition was responsible for his being found on the floor or having suffered a CVA, or any of the subsequent medical complications that led to his death.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  

The terminal records from the Jamaica Hospital noted that the Veteran finally succumbed to acute CVA, cardio and respiratory arrest, nontransmural infarction, aspiration pneumonia and staph aureus.  However, the Board observes that there is no indication of acute CVA, cardio and respiratory arrest, nontransmural infarction, aspiration pneumonia and staph aureus manifested in service or for many years thereafter.  There is also no indication that the Veteran's service-connected disabilities were the immediate or underlying cause of death, or that it was etiologically related to the Veteran's death.

In this regard, the Board notes that the Veteran's private physician's statements where he attributes the Veteran's gait unsteadiness to his service-connected inner ear problems may be construed as evidence that the Veteran's death was related to a service-connected disability.

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  

While the private physician's statements attributed his history of falls to the inner ear problem that he had for many years since his military service, the Board finds the September 2010 VA memorandum to be the most probative.  The September 2010 VA examiner had the benefit of a review of the Veteran's claims file, and provided more detailed opinions than the private physician whose opinion predated the Veteran's death.  The examiner thoroughly reviewed the Veteran's claims file before rendering an opinion and provided a complete rationale to support the conclusions offered.  As noted above, the examiner concluded that it was less likely than not that the Veteran's service connected condition was responsible for his being found on the floor or having suffered a CVA, or any of the subsequent medical complications that led to his death.  In forming this conclusion, the examiner specifically addressed the October 2001 private opinion when noting that the history as documented all indicated that the Veteran suffered from a CVA as the absence of any signs of trauma and the lack of blood in the head on a CAT scan did not support the hypothesis that his being found on the floor seated beside his bed was due to a fall.  

Overall, the Board finds that the September 2010 VA opinion to be fully adequate and persuasive.  It is comprehensive, detailed, supported by the accurate facts of the case and medical resources.  

Finally, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Here, the Board notes that the Appellant and her representative have argued that the Veteran's death was related to service.  The Board finds that the Appellant is not competent to offer a medical opinion as to whether the Veteran's service-connected disabilities played any role in the Veteran's demise.  The Board is empathetic with the Appellant in view of the Veteran's death.  Nonetheless, competent medical evidence is still required to support the Appellant's claim.  Opinions as to etiology are within the realm of medical personnel and not laypersons, such as the Appellant.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, within the first post-service year, or for many years thereafter.  There is a lack of evidence of pathology or treatment in proximity to service or within years of separation.  Furthermore, the preponderance of the evidence is against a finding that the Veteran's service connected disabilities resulted in his death or that the cause of the Veteran's death was otherwise related to service.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107. 


II.  Entitlement to death and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness;(3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b). A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered.

In the present case, the Board finds that the preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318.  

The Veteran did not have a disability that was continuously rated totally disabling for a period of one year or more immediately preceding death; he died more than 10 years following his retirement from active service; and he was not receiving or entitled to receive compensation at the 100 percent rate for the 10-year period immediately preceding his death.  At the time of the Veteran's death in March 2004, he had a 20 percent disability rating for his service- connected bilateral hearing loss disability, a 10 percent disability rating for his service-connected intermittent dizziness secondary to ear infection, middle ear disability and a total disability based on individual unemployability (TDIU) was not in effect.

Moreover, there has been no allegation of clear and unmistakable error in any prior decision, nor has the Appellant or her representative identified any other basis for granting this claim.  In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


